DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 08/22/2022.  Claims 1-13 have been elected. Claims 14-16 have been withdrawn. Therefore, claims 1-13 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1 and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 13 Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claim 13 recites:
“analyzing at least one image depicting a personal object to identify at least one wearing mark in the personal object induced by at least one wearing condition;”, “generating a wearing pattern comprising the at least one wearing mark;”, “comparing between the wearing pattern and at least one previous wearing pattern created for the personal object based on past images of the personal object;” and “determining whether the personal object is genuine or counterfeit based on the comparison.”
The limitations above demonstrate the independent claims are directed toward the abstract idea of detecting counterfeit personal objects which are concepts that encompass fundamental economic practices or principles including “mitigating risks”, commercial/legal interactions including “legal obligations, marketing or sales activities or behaviors, and business relations” which is subject matter that falls within the certain methods of human activity grouping of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification discloses [0002] The present invention, in some embodiments thereof, relates to detecting counterfeit personal objects, and, more specifically, but not exclusively, to detecting counterfeit personal objects based on analysis of the personal objects to identify and track manufacturing and/or wearing artifacts.  [0003] Identity theft and/or impersonation through the use of counterfeit personal objects exclusively associated with respective persons (users) has long become a major concern which is significantly emphasized with the increasing use of automated objects. [0004] For example, counterfeit identification (ID) objects such as ID card, ID paper, ID tag and/or the like may be used to impersonate as another person in attempt to access one or more restricted areas, limited access systems and/or the like for one or more potentially malicious purposes. In another example, one or more counterfeit articles of personal objects allocated for exclusive use by respective users, for example, credit cards, smart cards, personal gift cards and/or the like may be used to access financial resources of the respective users, for example, banking accounts, online resources and/or the like. [0005] Counterfeiting may be even applied by malicious parties to overcome biometric authentication by using one or more counterfeit objects and/or articles, for example, an images, a model, a tape, a cast and/or the like in attempt to replicate one or more organic features of users which are checked for the biometric authentication, for example, face, eye, iris, ear, skin, fingerprint and/or the like.
As such, the series of steps that recite analyzing, generating, comparing, and determining describe activities for verifying or authenticating a personal object in possession of a user.  In this way, the limitations may be reasonably characterized as mitigating risks and/or conducting sales activities/business relations for the user which falls within the certain methods of organizing human activity grouping of abstract ideas.   As such, all of these limitations recited in the independent claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “using at least one processor executing a code” – see claim 13 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional elements of: “a method of detecting counterfeit of a personal object, comprising:” is merely indicating a field of use in which to apply the judicial exception, as discussed in MPEP 2106.05 (h).
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a system”, “using at least one processor executing a code” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
10.	Claims 2-12 are dependent of claim 1. 
Claim 2 recites “wherein the personal object is associated with a respective user and is used for verification of an identity of the respective user”, Claim 3 recites “wherein the personal object is associated with a respective user and is intended for exclusive use by the associated user.”, Claim 4 recites “wherein the personal object is a member of a group consisting of: an identification (ID) card, a credit card, an ID tag, an RFID tag and, an ID paper.”, Claim 5 recites “wherein the personal object further comprising at least one organic feature of a respective user which is used for biometric verification of an identity of the respective user, the at least one organic feature is a member of a group consisting of: a face, an iris, a fingerprint, and a skin.”, Claim 6 recites “wherein the at least one wearing condition comprising: time, an environmental condition, a mechanical interaction and a chemical interaction”, and Claim 7 recites “further comprising at least one wearing mark is beyond a production ability of production means used to produce the personal object and is hence non-reproducible”  all serve to further describe the data and/or information recited in the judicial exception. None of these additional claim limitations make the claimed invention any less abstract.  Claim 8 recites “further comprising determining whether the personal object is genuine or counterfeit based on a comparison between the wearing pattern and a wearing mask estimated for the personal object based on analysis of the at least one previous wearing pattern”, Claim 9 recites “wherein the wearing mask is estimated according to at least one wearing effect reflected by a gradual wearing state identified based on comparison between a plurality of previous wearing patterns”, Claim 10 recites “further comprising estimating the wearing mask based on a time period since issuance of the personal object.”, Claim 11 recites “wherein the wearing mask is estimated based on an outcome of at least one trained Machine Learning (ML) model applied to the at least one image, the at least one trained ML model is trained with a plurality of training wearing patterns derived from a plurality of training images of a plurality of personal objects such as the personal object.”, Claim 12 recites “wherein at least some of the plurality of training wearing patterns reflect a gradual wearing state of at least some of the plurality of personal objects as identified in respective images of the plurality of images” all further narrow how the judicial exception may be performed by describing mathematical operations(i.e., relationships/calculations) necessary to carry out the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krawczyk (US 2015/0089615 A1).

With respect to claims 1 and 13, Krawczyk discloses 
a method and system of detecting counterfeit of a personal object (abstract, ¶ 0012: discloses a document authentication service is disclosed the use characteristics of a physical document such as an identification card already in a user’s possession to authenticate a user.),
using at least one processor executing a code (¶ 0060: discloses a processor configured to execute computer instructions.), comprising: 
analyzing at least one image depicting a personal object to identify at least one wearing mark in the personal object induced by at least one wearing condition (¶ 0039, 0057: discloses the authentication server 114 processes the received image to determine both physical attributes and information contained within or conveyed by the original document.); 
generating a wearing pattern comprising the at least one wearing mark (¶ 0018, 0041, 0058: discloses the authentication server 114 may then use the characteristics of the documents and information conveyed by the document to generate a security token corresponding to the document.  For example, unique or unusual information with a document image may include abnormalities as well as evidence of unusual wear, chipping, cracking, bending marks, and staining.  Because this information is unlikely to exist within another document the information is a good candidate for generation of a unique security token.); 
comparing between the wearing pattern and at least one previous wearing pattern created for the personal object based on past images of the personal object (¶ 0047, 0059-0060: discloses the authentication server 114 can verify whether the security token generated for the presently presented document corresponds to any previously generated security token.  For example, verification can include determining whether the newly generated security token matches any previous security token within the security token data store 120.); and 
determining whether the personal object is genuine or counterfeit based on the comparison. (¶ 0049, 0042, 0060: discloses after verification the authentication server 114 transmits a verification result.  If the generated token matches a previously generated token the routine proceeds to block 512 where a successful authentication is recorded.)

With respect to claim 2, Krawczyk discloses the method of claim 1, 
wherein the personal object is associated with a respective user (¶ 0012: discloses physical documents may include driver licenses, social security cards, student identification cards) and is used for verification of an identity of the respective user. (¶ 0012: discloses processes for authenticating users based at least in part on inherent characteristics of physical documents.)

With respect to claim 3, Krawczyk discloses the method of claim 1, 
wherein the personal object is associated with a respective user and is intended for exclusive use by the associated user. (¶ 0012: discloses the physical documents enable users to submit information regarding a physical document to the document authentication service for enrollment.)  

With respect to claim 4, Krawczyk discloses the method of claim 1, 
wherein the personal object is a member of a group consisting of: 
an identification (ID) card (¶ 0012: discloses social security cards), a credit card, an ID tag (¶ 0012: discloses student ID cards) , an RFID tag and, an ID paper (¶ 0012: discloses birth certificates)

With respect to claim 6, Krawczyk discloses the method of claim 1, 
wherein the at least one wearing condition comprising:
time (¶ 0018, 0041: discloses fading, tearing), an environmental condition (¶ 0018, 0041: discloses chipping, cracking), a mechanical interaction (¶ 0018, 0041: discloses abnormalities in creation, printing, or manufacture of the document) and a chemical interaction (¶ 0018, 0041: discloses staining). 

With respect to claim 7, Krawczyk discloses the method of claim 1, further comprising at least one wearing mark is beyond a production ability of production means used to produce the personal object (¶ 0015: discloses using characteristics of the document not intended to convey information, i.e., size, shape, color, condition, or anomalies within all or a portion of the document.) and is hence non-reproducible. (¶ 0018: discloses using characteristics inherent to the physical document that are unable to be forged such as fading, cracking, or tearing.)

With respect to claim 8, Krawczyk discloses the method of claim 1, further comprising 
determining whether the personal object is genuine or counterfeit based on a comparison between the wearing pattern (¶ 0060: discloses the authentication server 114 verifies whether the generated token matches any previously generated token within the acceptable variance…if the generated token matches within an acceptable variance a successful authentication is recorded.) and a wearing mask estimated for the personal object based on analysis of the at least one previous wearing pattern. (¶ 0059: discloses an acceptable level of variance between the generated security token and a security token of a previous document.)

With respect to claim 9, Krawczyk discloses the method of claim 8, 
wherein the wearing mask is estimated according to at least one wearing effect reflected by a gradual wearing state identified based on comparison between a plurality of previous wearing patterns. (¶ 0059: discloses an acceptable level of variance can be based on at least in part an expected wear of the document and a duration since the document was last presented for authentication. Such an expected wear rate can be calculated based on historical data regarding the presented document or other similar documents.)

With respect to claim 10, Krawczyk discloses the method of claim 8,
further comprising estimating the wearing mask based on a time period since issuance of the personal object. (¶ 0059: discloses an acceptable level of variance can be based on a duration since the document was last presented for authentication.)

With respect to claim 11, Krawczyk discloses the method of claim 8, 
wherein the wearing mask is estimated based on an outcome of at least one trained Machine Learning (ML) model applied to the at least one image (¶ 0042: discloses the authentication server 114 can utilize machine learning techniques to identify an expected wear pattern across various portions of a document. Expected wear patterns may be compared to a recognized wear pattern within a document in order to authenticate the document.), 
the at least one trained ML model is trained with a plurality of training wearing patterns derived from a plurality of training images of a plurality of personal objects such as the personal object. (¶ 0042: discloses a training data set may be created and the authentication server 114 may utilize the training set to identify similarities and discrepancies between the documents.)

With respect to claim 12, Krawczyk discloses the method of claim 11,
wherein at least some of the plurality of training wearing patterns reflect a gradual wearing state of at least some of the plurality of personal objects as identified in respective images of the plurality of images. (¶ 0042: discloses the training data set includes documents in various states of wear. The training data may indicate the age of the document or other indication of the state of wear of the document.)

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk (US 2015/0089615 A1) in view of Haala (US 20050005172 A1).

With respect to claim 5, Krawczyk discloses the method of claim 1, 
wherein the personal object further comprising at least one organic feature of a respective user which is used for biometric verification of an identity of the respective user (¶ 0022: discloses the present application may be utilized to allow document-based authentication, i.e., a driver’s license…in conjunction with biometric authentication, i.e., something you are),
Krawczyk does not explicitly disclose the limitations of the at least one organic feature is a member of a group consisting of: a face, an iris, a fingerprint, and a skin.
However, Haala is within the same field of endeavor as the claimed invention and is related to a crosscheck identification system. (¶ 0001)
at least one organic feature is a member of a group consisting of: a face, an iris, a fingerprint, and a skin (¶ 0038-0039: discloses the data card 10 is read by the reader 12 and the scanner 18 scans the digitized biometric characteristic, such as a retinal scan, fingerprint, hand print, etc.  The biometric characteristic read from the data card 10 are then transmitted to remote computer 14 for a successful or unsuccessful match for a crosscheck.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document authentication service of Krawczyk to include biometric authentication features of Haala to achieve the claimed invention.  As disclosed by Haala, the motivation for the combination would have been to prevent or obstruct a person from completing first and subsequent transaction in the event an irregularity is found. (¶ 0008, 0015)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2014/0279613 A1) – (abstract: a device may receive a request, from a user, to determine whether an item is a counterfeit item. The device may perform, based on receiving the request, a comparison of at least one of: one or more images of one or more first portions of the item to one or more images of corresponding one or more first portions of the authentic item that corresponds to the item, or one or more sounds of one or more second portions of the item to one or more sounds of corresponding one or more second portions of the authentic item. The device may determine whether the item is a counterfeit item based on performing the comparison. The device may provide, to the user and based on determining whether the item is a counterfeit item, information indicating whether the item is a counterfeit item.)
Popescu (US 2016/0300046 A1) – (¶ 0008: discloses examples described herein provide an authentication solution in which a person can be authenticated using an object. For example, a user may provide their own/personal object (e.g., a fashionably accessible device or a wearable device) to be used as an authentication device. Such objects/devices do not require solid state electronics or batteries, and are virtually maintenance free. The solution relies on the fact that objects (e.g., based on the user's choice), for example, fashion accessories (e.g., ring, bracelet, belt buckle, or other jewelry) acquire unique imperfections through the manufacturing processes and/or daily use. These imperfections can be read or scanned by an image capture device and processed to extract or identify unique wear marks that can be stored as a template. The template is then used to recognize the object in the future to authenticate the user.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629